            Case: 19-40165     Document: 31       Filed: 06/12/19   Page 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH DAKOTA

In re:                                    )       Bankr. No. 19-40165
                                          )       Chapter 13
COREY JAMES LUKE                          )
SSN/ITIN xxx-xx-2293                      )
                                          )
and                                       )       Plan Dated June 11, 2019
                                          )
ELIZABETH MARIE RICK LUKE                 )
aka Betsy Marie Rick Luke                 )
fka Elizabeth Marie Rick                  )
fka Betsy Marie Rick                      )
SSN/ITIN xxx-xx-5762                      )
                                          )
              Debtors.                    )


Part 1. Notice of Certain Items

 The following items may be of particular importance to some creditors. Creditors and
 other parties in interest are given notice of them pursuant to Federal Rule of Bankruptcy
 Procedure 3015.1.
1.1 Nonstandard provisions.                                       □ Included x Not
                                                                  in Part 8     Included
1.2 A limit on the amount of a secured claim based on a
      valuation of the collateral for the claim, which may result □ Included x Not
      in a partial payment or no payment at all to the secured in Part 5.3 Included
      creditor.
1.3 Avoidance of a judicial lien or a nonpossessory, □ Included x Not
      nonpurchase money security interest on property in Part ___ Included
      claimed exempt.




Part 2. Plan Term and Debtors' Payments to Trustee


2.1 Plan term. Debtors will make the first plan payment on or before June 15, 2019
and the last plan payment on or before May 15, 2024.

2.2 Debtors' payments to the trustee. Debtors will pay $480 per month to the
chapter 13 trustee for 60 months, for a total of $28,800.

                                              1
            Case: 19-40165     Document: 31       Filed: 06/12/19         Page 2 of 9




During the plan term, Debtors will give the trustee a copy of each federal income tax
return at the same time the return is filed. Debtors will also turn over to the trustee any
federal income tax refunds Debtors receive, after any statutory set-off by the Internal
Revenue Service, for tax years 2019, 2020, 2021, 2022, and 2023.

Debtors also commit to the plan any disposable income, as defined by 11 U.S.C. §
1325(b)(2), that Debtors receive during the plan term.


Part 3. Treatment of Administrative Expenses and Other Priority
Claims


3.1 Trustee fees. The trustee's fees will be paid from Debtors' plan payments,
including any tax refunds or disposable income committed to the plan, at the rate
provided by 11 U.S.C. § 326(b) and 28 U.S.C. § 586(e).

3.2 Debtors' attorney fees.
    □ No such claim owed.

After Debtors' attorney files and gives notice of a fee application, the Court will enter an
order awarding the attorney fees consistent with 11 U.S.C. § 330. The attorney fees
awarded will be paid as follows:

     Estimated total fees paid through plan         Estimated payments
     $3,903.50                                      $437 per month for months 1-8
                                                    and $407.50 for month 9, beginning
                                                    June 15, 2019. Plus tax refunds
                                                    until paid in full.


If the Court awards fees that total less than the estimate above, unsecured creditors
may receive a distribution that is more than the estimate set forth in Part 6. If the Court
awards fees that total more than the estimate above, Debtors may file a motion to
modify the confirmed plan to provide for those additional fees. If the Court approves the
modification, unsecured creditors may receive a distribution that is less than the
estimate set forth in Part 6. The actual amount of the monthly installment will be
calculated by the trustee based on the Court's fee order.

3.3 Domestic support obligations to be paid in full.
    x No such claim owed.




                                              2
            Case: 19-40165     Document: 31      Filed: 06/12/19   Page 3 of 9



3.4 Domestic support obligations assigned to or owed to a governmental unit
and that may be paid less than the full amount.
    x No such claim owed.

3.5 Other priority claims.
    x No such claim owed.




Part 4. Executory Contracts and Unexpired Leases

4.1 Assumptions.
    x None to assume.

4.2 Rejections.
    x None to reject.

Part 5. Treatment of Secured Claims


5.1 Claims secured only by Debtors' principal residence.
    □ No such claim owed.

Description: [Homestead commonly known as 402 Mary Lane, Hartford, Minnehaha
County, SD 57033 and legally known as Lot 22 in Block 1 of Sunnyside Estates, an
Addition to the City of Hartford, Minnehaha County, SD 57033].

Any arrearage on the claim(s) listed below will be paid in full during the plan term
through disbursements by the trustee, with interest, if any, at the rate stated. If there is
no arrearage, "none" is inserted. Debtors will make the current installment payments to
the creditor(s) during the plan term and thereafter, as may be necessary. Unless
otherwise stated, the balance owed and Debtors' current installment payments, as to the
amount, the rate of interest, and the length of the repayment term, will be consistent with
the written agreement between Debtors and the creditor and may occasionally change
pursuant to the agreement's terms.

Unless otherwise ordered by the Court, the amount of the arrearage and the balance
owed stated below are controlling and, if the value of the creditor's collateral exceeds the
amount of its allowed claim, the balance owed includes interest and other allowances
provided by 11 U.S.C. § 506(b), unless the creditor has otherwise agreed.




                                             3
                    Case: 19-40165      Document: 31       Filed: 06/12/19   Page 4 of 9



       A creditor listed below will retain its lien or other encumbrance on the collateral stated
       until the creditor's claim is paid in full pursuant to the written agreement between Debtors
       and the creditor, at which time the lien or other encumbrance will terminate and shall be
       promptly released by the creditor.

       If the Court grants a creditor listed below relief from the automatic stay regarding the
       Debtors' principal residence, then, unless otherwise ordered by the Court, the trustee's
       payments to that creditor under this part will cease.

Name of creditor          Arrearage, if any, and payment terms          Balance, excluding any arrearage,
                          ["none" inserted if no arrearage]             and current installment terms

Stearns Lending, LLC      Arrearage through May, 2019,                  $154,704.13 at $1,230.85 per
                          $20,089.17 together with interest at          month, commencing June, 2019 until
                          3.875% for a total of $22,140.                contract is paid in full, which includes
                             Month 9         $29.50                     interest at agreement rate.
                             Months 10-59 $437
                             Month 60        $260.50
                             Total          $22,140


U.S. Dept. of Housing &              NONE                               $23,457. This creditor has a second
Urban Development                                                       mortgage secured by debtors’
- 2nd Mortgage                                                          homestead. No payments are
                                                                        currently required under the terms of
                                                                        this loan and debtors shall abide by
                                                                        the terms of the loan agreement and
                                                                        mortgage outside the plan.


       5.2 Claims fully secured by real or personal property, excluding claims in Parts
       5.1 and 5.4.
            □ No such claim owed.

       Any arrearage on the claim(s) listed below will be paid in full during the plan term
       through disbursements by the trustee, with interest, if any, at the rate stated. If there is
       no arrearage, "none" is inserted. Debtors will make the current installment payments to
       the creditor(s) during the plan term and thereafter, as may be necessary. Unless
       otherwise stated, the balance owed and Debtors' current installment payments, as to the
       amount, the rate of interest, and the length of the repayment term, will be consistent with
       the written agreement between Debtors and the creditor and may occasionally change
       pursuant to the agreement's terms.

                                                       4
                    Case: 19-40165    Document: 31      Filed: 06/12/19   Page 5 of 9



       Unless otherwise ordered by the Court, the amount of the arrearage and the balance
       owed stated below are controlling and, if the value of the creditor's collateral exceeds the
       amount of its allowed claim, the balance owed includes interest and other allowances
       provided by 11 U.S.C. § 506(b), unless the creditor has otherwise agreed.

       A creditor listed below will retain its lien or other encumbrance on the collateral stated
       until the creditor's claim is paid in full pursuant to the written agreement between Debtors
       and the creditor, at which time the lien or other encumbrance will terminate and shall be
       promptly released by the creditor.

       If the Court grants a creditor listed below relief from the automatic stay regarding the
       collateral described below, then, unless otherwise ordered by the Court, the trustee's
       payments to that creditor under this part will cease.


Name of creditor and         Arrearage, if any, and payment terms     Balance, excluding any arrearage,
description of collateral    ["none" inserted if no arrearage]        and current installment terms


Auto Loan Acceptance               NONE                               $6,935 at $430 per month until
- 2006 Jeep Grand Cherokee                                            contract is paid in full, which includes
                                                                      interest at agreement rate.
Regional Acceptance Corp.          NONE                               $25,959 at $750 per month until
- 2014 Chevy Silverado                                                contract is paid in full, which includes
                                                                      interest at agreement rate.


5.3 Claims partially secured by real or personal property as provided by 11 U.S.C. § 506(a).
    x No such claim owed.


       5.4 Secured claims excluded from 11 U.S.C. § 506.
           x No such claim owed.

       5.5 Surrender of collateral and relief from stay; continuation of co-debtor stay.
           x No collateral to be surrendered.



       Part 6. Treatment of Unsecured, Nonpriority Claims

           □ No such claim owed.

       After making the disbursements described in Parts 3, 4.1, and 5, the trustee will
       distribute the balance of the plan payments and other funds received from Debtors,
       including any tax refunds and disposable income committed to the plan, to creditors
                                                    5
            Case: 19-40165     Document: 31     Filed: 06/12/19   Page 6 of 9



holding unsecured, nonpriority claims who timely file a proof of claim on or before the
deadline established by Federal Rule of Bankruptcy Procedure 3002(c). If a creditor
holding an unsecured, nonpriority claim receives appropriate notice of the case but fails
to timely file a proof of claim, that creditor's claim will be discharged to the extent set
forth in 11 U.S.C. § 1328(a) when Debtors complete all plan payments. If all unsecured,
nonpriority creditors known to Debtors timely file proofs of claim, each creditor holding
an unsecured, nonpriority claim will receive approximately .05% of its allowed claim.

Attached to this plan as Exhibit B and incorporated by reference is Debtors' liquidation
analysis showing the total payments under this section to creditors holding unsecured,
nonpriority claims will be at least as much as these creditors would receive if Debtors'
nonexempt assets were liquidated in a case under chapter 7 of the bankruptcy code.



Part 7. Other Provisions


7.1 Property of the estate. Unless otherwise ordered by the Court, property of the
bankruptcy estate will vest with Debtors upon confirmation of the plan.

7.2 Changes in Debtors' income and expenses.
    x No post-petition changes in income or expenses.

7.3 Taxes. During the plan term, Debtors will timely file all tax returns required by any
governmental entity and will provide a copy of each return to the trustee at the same
time the return is filed. During the plan term, Debtors will also pay when due any tax
imposed by any governmental entity.


Part 8. Nonstandard Provisions

    x None.

A nonstandard provision is a provision not otherwise included in Appendix 3A of the local
bankruptcy rules for the District of South Dakota. Pursuant to Federal Rules of
Bankruptcy Procedure 3015(c) and 3015.1(e)(1), nonstandard provisions are set forth in
this part only. Any nonstandard provision set forth elsewhere in this plan is ineffective.
This plan includes the following nonstandard provisions:

      NONE




                                            6
            Case: 19-40165     Document: 31      Filed: 06/12/19   Page 7 of 9




Part 9. Signatures of Debtors and Attorney for Debtors


By signing and filing this plan, Debtors, if not represented by an attorney, or the attorney
for Debtors certify the plan does not contain any nonstandard provisions other than any
set forth in Part 8.

Dated: June 11, 2019                             Dated: June 11, 2019

X /s/ Corey James Luke     ___________           X_/s/ Elizabeth Marie Rick Luke _____
Corey James Luke                                 Elizabeth Marie Rick Luke



Dated: June 11, 2019


X_/s/ Thomas A. Blake __ ________
Thomas A. Blake, attorney for Debtor
Thomas A. Blake Law Office
505 W 9th Street, Ste. 202
Sioux Falls, SD 57104
Phone: (605) 336-1216
Fax: (605) 275-4166
Email: bky.tomfiling@midconetwork.com




                                             7
            Case: 19-40165     Document: 31      Filed: 06/12/19     Page 8 of 9




Exhibit A. Summary of Debtors' Payments to
           Trustee and Trustee's Disbursements

A.1 Debtors' payments to trustee under plan.

      $480 per month for 60 months, for a total of                $28,800 (gross)
             Less trustee's fee (approx. 9.091% of gross)             $2,618.21
      Available for distribution                                      $26,181.79


Debtors have also committed tax refunds for tax years 2019, 2020, 2021, 2022, and
2023 and disposable income from June 15, 2019 through May 15, 2024 to plan
payments, which may increase the funds available for distribution.

A.2 Trustee's total disbursements under plan.

      Administrative expenses              Thomas A. Blake             $3,903.50
                                           Attorney for Debtors
      Other priority claims
      (listed by creditor)                       NONE

      Leases and executory contract
      arrearage payments (listed by
      lessor or other party to contract)         NONE

      Secured claims arrearage
      payments (listed by creditor)        Stearns Lending, LLC        $22,140.00



      Unsecured, nonpriority claims (as scheduled,
      unless proof of claim deadline has expired)                     $138.29


             Total disbursements by trustee under plan                $26,181.79




                                             8
              Case: 19-40165          Document: 31        Filed: 06/12/19      Page 9 of 9




Exhibit B. Debtors' Liquidation Analysis

                             Market              Total of Valid Claimed                 Equity
                             Value               Encumbrances Exemptions

Real Property Interests (by parcel, from Schedule A/B, Part 1)
Homestead                    $175,000            $179,160.99          $-0-              $-0–


Vehicles, Trailers, Etc. (by item, from Schedule A/B, Part 2)
2006 Jeep Cherokee           $5,000              $6,935               $-0-              $-0-
2014 Chevy Silverado         $20,000             $25,959              $-0-              $-0-
2008 Homemade Trailer $600                       $-0-                 $600              $-0-


Personal and Household Items (not itemized, from Schedule A/B, Part 3)
                             $6,835              $-0-                 $6,835            $-0-


Financial Assets (not itemized, from Schedule A/B, Part 4)
                             $7,632              $-0-                 $7,632            $-0-


Business-related Property (excluding farm/ranch property; not itemized, from Schedule A/B, Part 5)
                             NONE


Farm/Ranch-related Property (not itemized, from Schedule A/B, Part 6)
                             NONE


Other Property Interests (by item, from Schedule A/B, Part 7)
                             NONE


            Total equity:                                                               $-0-
                      Less ___% liquidation costs                               N/A
                      Less chapter 7 trustee fees
                      per 11 U.S.C. § 326(a)                                    N/A

            TOTAL AVAILABLE FOR DISTRIBUTION                                    $-0-




                                                     9
